In this as in the Antonio Diaz case the condition of the record is substantially, if not exactly, the *Page 207 
same. My brethren put their affirmance on the ground that appellant expressly waived the introduction of testimony on the merits of the case, and cites the Kearse case, 68 Tex. Crim. 633, as authority. The Kearse case is not in point and has no bearing on the question here involved, nor does the case cited by Judge Harper in 14 Texas Crim. App., 392, opinion by Judge White. I do not care to review those cases.
It will be noticed that in the case of Diaz v. State I wrote the opinion reversing it, following the statute and decisions in regard to pleas of guilty and the introduction of testimony in felony cases. This rule has been heretofore held mandatory, and the reasons are assigned in the authorities there cited. My brethren wrote the opinion in the Flores case, directly contradictory to what I wrote in the Diaz case. I let the opinion as I had written it stand in the Diaz case, but put at the bottom a short statement there found that I could not agree to the affirmance, but followed the decision in the Flores case in the affirmance. The statute, Judge Harper cites, that defendant may waive any matters guaranteed him by the Constitution except the right of trial by jury, is but an Act of the Legislature. It ought not to be questioned that the Legislature can not set aside any constitutional guarantees accorded the defendant, unless the Constitution expressly authorizes that body so to do. That the accused can not waive other rights accorded him besides the trial by jury has been so long settled that it is not the subject of debate. I shall make only one suggestion: The Constitution guarantees in a felony case no man shall be tried for his life or liberty without an indictment having been previously presented by a grand jury. No court has held that a citizen of Texas can be tried without presentment of indictment by a grand jury in a felony case. Not only so, but it has been universally held that citizens convicted of crime have been released from the penitentiary because there was no indictment preferred; that is, the indictment presented was by a grand jury composed of more or less than twelve men; and it has also been held that such is not an indictment. It is also the law that an indictment is not a valid one unless it concludes "against the peace and dignity of the State." This, too, where the question was not raised until it reached the appellate court. The cases supporting this proposition are well understood, and have been in Texas, and everywhere, so far as the writer is aware, where the constitutional provision in regard to that matter is the same as it is in our Constitution. This came for thorough adjudication in Cox v. State, 8 Texas Crim. App., 254. The statutes with reference to pleas of guilty in felony cases have been closely adhered to and strictly enforced. These statutes change several rules under our procedure with reference to ordinary cases. The general rule is that every citizen of Texas is presumed to be sane until appellant proves by a preponderance of evidence that he is insane. Under the statute, pleas of guilty in felony cases, the rule is reversed and all the authorities hold that where the statute so provides the presumption *Page 208 
shifts and the accused is presumed insane, the State must show his sanity in order to sustain the plea of guilty. This statute travels upon the idea that no rational man would deliberately admit that he was guilty of a felony. Under such circumstances the law assumes he would be insane. Not only is this so, but the judgment must show his sanity as an adjudicated fact, and that he has not been induced to make this confession of guilt by any hope of pardon or other matters that would look to an infamous punishment. These statutes with reference to pleas of guilty under such circumstances do not stop here. They most solemnly provide that in all cases under such plea the evidence shall be introduced, unless it is one of those instances where the punishment is fixed absolutely without graduation or gradation. The majority admit this has always been held mandatory, but because the defendant may waive any right accorded him except trial by jury, therefore the waiver of his right covered everything, except trial by jury, therefore he can be sent to the penitentiary under graduated punishment by waiving the introduction of testimony. I can not agree with this proposition. It is not only in the face of the jurisprudence and adjudicated cases, but contrary to the statute. I do not care to follow this matter further. I have said this much in addition to what I wrote in the Diaz case. The judgment ought to be reversed and remanded.
For these reasons I respectfully enter my dissent in this case and apply it as well to the Diaz case.